Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause. “A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” (Matter of Guzenski [Commissioner of Labor], 20 AD3d 801, 802 [2005] [citations omitted]; see Matter of Schirra [Commissioner of Labor], 45 AD3d 1067, 1068 [2007]; Matter of Kurtz [Rush Henrietta Cent. School Dist.—Commissioner of Labor], 37 AD3d 895, 896 [2007]). Here, claimant, who previously held a number of administrative positions involving “varying degrees of data entry,” refused a temporary position as a data entry clerk due to “the tiresome repetitious nature of the work.” Having performed similar work in the past, claimant was qualified for the proffered position (see Matter of Schirra [Commissioner of Labor], 45 AD3d at 1068), and neither her dislike of that type of work nor her stated desire to wait for a better opportunity constitutes good cause for refusing an offer of suitable employment (cf. Matter of De Marco [Commissioner of Labor], 9 AD3d 732 [2004]). Accordingly, the Board’s decision is affirmed.
Cardona, P.J., Peters, Rose, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.